Exhibit 10.2




FORM OF
SECURED PROMISSORY NOTE

(Dated September 21, 2016)

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
General Cannabis Corporation, a Colorado corporation (the “Borrower”), hereby
unconditionally promises to pay to the order of _________________ or his assigns
(the “Noteholder”, and together with the Borrower, the “Parties”), the principal
amount of $[Principle Amount of Loan] (the “Loan”), together with all accrued
interest thereon, as provided in this Promissory Note (the “Note”) in United
States currency. This Note and other notes of like tenor are being delivered
under the terms of a note and warrant purchase agreement, dated as of September
21, 2016 (“Purchase Agreement”).

1.

Definitions. Capitalized terms used herein shall have the meanings set forth in
this Section 1.

“Affiliate” means as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such Person.

“Applicable Rate” means the rate equal to 12% per annum; provided that same
shall be increased to the lesser of 18% and the highest allowable rate upon an
Event of Default.

“Borrower” has the meaning set forth in the introductory paragraph.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the State of Colorado are authorized or required by law to
close.

“Commitment Period” means the period from the date hereof to the Maturity Date.

“Debt” of the Borrower, means all (a) indebtedness for borrowed money; (b)
obligations for the deferred purchase price of property or services, except
trade payables arising in the ordinary course of business; (c) obligations
evidenced by notes, bonds, debentures or other similar instruments; (d)
obligations as lessee under capital leases; (e) obligations in respect of any
interest rate swaps, currency exchange agreements, commodity swaps, caps, collar
agreements or similar arrangements entered into by the Borrower providing for
protection against fluctuations in interest rates, currency exchange rates or
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies; (f) obligations under acceptance
facilities and letters of credit; (g) guaranties, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any Person, or otherwise to assure a creditor against loss, in each case, in
respect of indebtedness set out in clauses (a) through (f) of a Person other
than the Borrower; and (h) indebtedness set out in clauses (a) through (g) of
any Person other than Borrower secured by any lien on any asset of the Borrower,
whether or not such indebtedness has been assumed by the Borrower.

“Default” means any of the events specified in Section 9 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 9 would, unless cured or waived, become an Event of Default.

“Event of Default” has the meaning set forth in Section 9.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supranational bodies such as the
European Union or the European Central Bank).

“Intellectual Property” means any and all intellectual property, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, all rights therein, and all rights
to sue at law or in equity for any past, present, or future infringement,
violation, misuse, misappropriation or other impairment thereof, whether arising
under US, multinational or foreign laws or otherwise, including the right to
receive injunctive relief and all proceeds and damages therefrom.

“Interest” shall be payable at the rate of 12% per annum and shall by payable
quarterly.  The Noteholder shall by entitled to at least 12 month’s interest
even if the Company prepays the Note.

“Law” as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.








--------------------------------------------------------------------------------







“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge or other security interest.

“Loan” has the meaning set forth in the introductory paragraph.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower; (b) the validity or
enforceability of the Note or Security Agreement; (c) the perfection or priority
of any Lien purported to be created under the Security Agreement; (d) the rights
or remedies of the Noteholder hereunder or under the Security Agreement; or (e)
the Borrower’s ability to perform any of its material payment obligations
hereunder or under the Security Agreement.

“Maturity Date” means the earlier of (a) two years from the date of issuance and
(b) the date on which all amounts under this Note shall become due and payable
pursuant to Section 9.5(e).

“Note” has the meaning set forth in the introductory paragraph.

“Noteholder” has the meaning set forth in the introductory paragraph.

“Order” as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement or determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.

“Parties” has the meaning set forth in the introductory paragraph.

“Permitted Debt” means Debt (a) existing or arising under this Note and any
refinancing thereof; (b) ordinary trade payables, consistent with past practice;
(c) existing as of the date of this Note, except as required to be extinguished
by the terms hereof (such debt existing immediately after the issuance of this
Note and after giving effect to the payment of Debt as required hereunder being
referred to as the “Remaining Debt”); (d) which may be deemed to exist with
respect to swap contracts; (e) owed in respect of any netting services,
overdrafts and related liabilities arising from treasury, depository and cash
management services in connection with any automated clearinghouse transfers of
funds; and (f) unsecured insurance premiums owing in the ordinary course of
business.

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

“Security Agreement” means the Security Agreement, dated as of the date hereof,
by and between the Borrower and Noteholder, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms.  The Security Agreement shall be substantially in the form
attached at the back of this Note.

2.

Final Payment Date; Optional Prepayments.

2.1

Final Payment Date. The aggregate unpaid principal amount of the Loan, all
accrued and unpaid interest and all other amounts payable under this Note shall
be due and payable on the Maturity Date.

2.2

Optional Prepayment. The Borrower, at its discretion, may prepay the Loan in
whole or in part at any time or from time to time without penalty or premium by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment, provided, however, that one year of interest as
calculated under this Note shall be paid in the event that the accrued interest
is less than one year of interest. No prepaid amount may be reborrowed.

3.

Use of Proceeds; Priority; Security Agreement.

3.1

The proceeds to the Company under this Note (and the other Notes) shall be first
be used on the date of issuance of this Note to pay any and all expenses of the
offering of this Note (and the other Notes).

3.2

After giving effect to the payments required under Section 3.1, above, the
proceeds to the Company under this Note (and the other Notes) shall be used
within 30 days of this Note to pay (a) any and all Debt owing on any mortgage or
other loan relating to the real property of the Company, such that there shall
be no mortgages or liens on such real property as of such date except those
granted to the Purchasers of the Notes and (b) to pay in full and extinguish any
and all Debt that would be deemed senior in right of payment or collection to
this Note (and the other Notes).

3.3

After giving effect to the payments required under Sections 3.1 and 3.2, above,
the proceeds to the Company under this Note (and the other Notes) shall be used
to pay and extinguish at the date of issuance of this Note (or as soon as
practicable after the date of this issuance of this Note) all other existing
Debt of the Company other than the Remaining Debt (all of which is itemized on
Schedule 3.2 to this Note).








--------------------------------------------------------------------------------










3.4

Any proceeds to the Company under this Note (and the other Notes) after giving
effect to Sections 3.1, 3.2 and 3.3, above, shall be used to fund the Company’s
working capital; provided, that no proceeds of this Note (or the other Notes)
shall be used to repay the promissory note owed to Infinity Capital identified
on Schedule 3.2 hereto.

3.5

This Note evidences senior secured indebtedness of the Company and shall have
priority in right of payment, enforcement and collection over any and all other
Debt of the Company, whether existing as of the date of issuance of this Note or
incurred thereafter.  So long as this Note is outstanding, the Company shall not
incur any Debt except for trade payables in the ordinary course of business,
consistent with past practice, unless otherwise first consented to in writing by
the holder of this Note (and all of the other Notes).

3.6

The Borrower's performance of its obligations hereunder is, and shall be,
secured by a first priority security interest in the collateral specified in the
Security Agreement.

4.

Interest.

4.1

Interest Rate. The outstanding principal amount of the Loan made hereunder shall
bear interest at the Applicable Rate from the date the Loan was made until the
Loan is paid in full, whether at maturity, upon acceleration, by prepayment or
otherwise.

4.2

Computation of Interest. All computations of interest shall be made on the basis
of a year of 360 days, as the case may be, and the actual number of days
elapsed. Interest shall accrue on the Loan on the day on which such Advance is
made, and shall not accrue on the Loan for the day on which it is paid.

4.3

Interest Rate Limitation. If at any time and for any reason whatsoever, the
interest rate payable on the Loan shall exceed the maximum rate of interest
permitted to be charged by the Noteholder to the Borrower under applicable Law,
such interest rate shall be reduced automatically to the maximum rate of
interest permitted to be charged under applicable Law/that portion of each sum
paid attributable to that portion of such interest rate that exceeds the maximum
rate of interest permitted by applicable Law shall be deemed a voluntary
prepayment of principal.

5.

Payment Mechanics.

5.1

Manner of Payments. All payments of interest and principal shall be made in
lawful money of the United States of America no later than 5:00 PM MST on the
date on which such payment is due by cashier's check, certified check or by wire
transfer of immediately available funds to the Noteholder's account at a bank
specified by the Noteholder in writing to the Borrower from time to time.

5.2

Application of Payments. All payments made hereunder shall be applied first to
the payment of any fees or charges outstanding hereunder, second to accrued
interest, and third to the payment of the principal amount outstanding under the
Note.

5.3

Business Day Convention. Whenever any payment to be made hereunder shall be due
on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension will be taken into account in
calculating the amount of interest payable under this Note.

5.4

Rescission of Payments. If at any time any payment made by the Borrower under
this Note is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, the
Borrower's obligation to make such payment shall be reinstated as though such
payment had not been made.

6.

Representations and Warranties. The Borrower hereby represents and warrants to
the Noteholder on the date hereof as follows:

6.1

Existence; Compliance With Laws. The Borrower is (a) a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of its jurisdiction of organization and has the requisite power and authority,
and the legal right, to own, lease and operate its properties and assets and to
conduct its business as it is now being conducted and (b) in compliance with all
Laws and Orders except to the extent that the failure to comply therewith would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
All of the authorized, issued and outstanding securities of the Borrower,
including the Warrants, have been, to the extent applicable, duly authorized and
are validly issued, fully paid and nonassessable and issued in compliance with
all applicable laws.  

6.2

Power and Authority. The Borrower has the power and authority, and the legal
right, to execute and deliver this Note and the Security Agreement and to
perform its obligations hereunder and thereunder.

6.3

Authorization; Execution and Delivery. The execution and delivery of this Note
and the Security Agreement by the Borrower and the performance of its
obligations hereunder and thereunder have been duly authorized by all necessary
corporate action in accordance with all applicable Laws. The Borrower has duly
executed and delivered this Note and the Security Agreement.








--------------------------------------------------------------------------------










6.4

No Approvals. No consent or authorization of, filing with, notice to or other
act by, or in respect of, any Governmental Authority or any other Person is
required in order for the Borrower to execute, deliver, or perform any of its
obligations under this Note or the Security Agreement.

6.5

No Violations. The execution and delivery of this Note and the Security
Agreement and the consummation by the Borrower of the transactions contemplated
hereby and thereby do not and will not (a) violate any provision of the
Borrower's organizational documents; (b) violate any Law or Order applicable to
the Borrower or by which any of its properties or assets may be bound; or (c)
constitute a default under any material agreement or contract by which the
Borrower may be bound.

6.6

Enforceability. Each of the Note and the Security Agreement is a valid, legal
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

6.7

No Litigation. No action, suit, litigation, investigation or proceeding of, or
before, any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Borrower or any of its property or
assets (a) with respect to the Note , the Security Agreement or any of the
transactions contemplated hereby or thereby or (b) that would be expected to
materially adversely affect the Borrower's financial condition or the ability of
the Borrower to perform its obligations under the Note or the Security
Agreement.

6.8

USA PATRIOT Act, OFAC and Other Regulations

(a)

Neither the Borrower nor, to the knowledge of the Borrower, any of its
Affiliates or any of their respective officers, directors, brokers or agents (i)
has violated any Anti-Terrorism Laws or (ii) has engaged in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of prohibited offenses designated
by the Organization for Economic Co-operation and Development's Financial Action
Task Force on Money Laundering.

(b)

Neither the Borrower nor, to the knowledge of the Borrower, any of its
Affiliates or any of their respective officers, directors, brokers or agents] is
a Person that is, or is owned or controlled by Persons that are: (i) the subject
of any Sanctions, or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions, including
Cuba, Iran, North Korea, Sudan and Syria.

(c)

Neither the Borrower nor, to the knowledge of the Borrower any of its Affiliates
or any of their respective officers, directors, brokers or agents acting or
benefiting in any capacity in connection with the Loan (i) conducts any business
or engages in making or receiving any contribution of goods, services or money
to or for the benefit of any Person, or in any country or territory, that is the
subject of any Sanctions, (ii) deals in, or otherwise engages in any transaction
related to, any property or interests in property blocked pursuant to any
Anti-Terrorism Law or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

6.9

SEC Reports; Financial Statements.

(a)

The Borrower has filed with the Securities and Exchange Commission (“SEC”), all
Borrower SEC Reports since January 1, 2016. Each of the Borrower SEC Reports, at
the time of its filing or being furnished complied, or if not yet filed or
furnished, will comply, in all material respects with the applicable
requirements of the Exchange Act, the Securities Act and the Sarbanes-Oxley Act,
and any rules and regulations promulgated thereunder applicable to the Borrower
SEC Reports. As of their respective dates (or, if amended prior to the date
hereof, as of the date of such amendment), the Borrower SEC Reports did not, and
any Borrower SEC Reports filed with or furnished to the SEC subsequent to the
date hereof will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading.

(b)

Each of the audited consolidated statements of income, changes in stockholders’
equity and cash flows of the Borrower included in or incorporated by reference
into the Borrower SEC Reports (including any related notes and schedules) (A)
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved; (B) present fairly, in all material respects, the
consolidated financial position of the Borrower as at the dates thereof and the
consolidated results of income, changes in stockholders’ equity and cash flows
of the Borrower for the periods then ended; and (C) accurately reflect in all
material respects the books of account and other financial records of the
Borrower.

(c)

The Borrower does not have any Liabilities except for Liabilities reflected or
reserved against on the Borrower’s consolidated audited balance sheet as of
December 31, 2015 (or the notes thereto) and not heretofore paid or discharged
or Liabilities that would not, individually or in the aggregate, reasonably be
likely to have a Material Adverse Effect.








--------------------------------------------------------------------------------










6.10

No Material Adverse Effect. Since December 31, 2015, no development or event has
occurred that has had or would reasonably be expected to have a Material Adverse
Effect.

6.11

Absence of Undisclosed Liabilities. The Borrower is not obligated under any
obligation or liability (whether accrued, absolute, contingent, liquidated or
otherwise, whether due or to become due), except to the extent that such
obligation or liability (i) is reflected or disclosed in its most recent
financial statements or (ii) was incurred after December 31, 2015 in the
ordinary course of business (and not as a result of a breach, tort or
infringement) and is not individually or in the aggregate material to the
business.  The Borrower is not nor at any time has been a party to any
bankruptcy proceedings, whether voluntary or involuntary, actual or threatened,
or has made an assignment of its assets for the benefit of any creditor or
otherwise.

6.12

Schedules of Debt.  Schedule 6.12(a) hereto sets forth all currently existing
Debt of the Company.  Schedule 6.12(b) hereto sets forth all Remaining Debt
after giving effect to the repayment of Debt as required by this Agreement.  The
Company’s financial statements for the quarter ended June 30, 2016 accurately
reflect the Company’s financial position.

6.13

Title to Properties and Assets; Liens, Etc. The Borrower has good and marketable
title to all of the assets owned by the Borrower or a valid right to lease or
license all of the assets leased or licensed by the Borrower, as applicable, in
each case, subject to no Liens. All material tangible personal property included
within the assets is in good operating condition and repair (ordinary wear and
tear excepted) and is reasonably fit and usable for the purpose for which it is
proposed to be used by the Borrower after Closing.  Immediately after giving
effect to the Closing, the Borrower will own or have the right to use all assets
of every kind and description necessary to enable the Borrower to continue to
conduct its business in a manner consistent with the manner in which the
business has been operated historically in the ordinary course of business.

6.14

Intellectual Property Matters. The Borrower owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted or proposed to be conducted. No material claim has been asserted and
is pending by any Person challenging the use, validity or effectiveness of any
Intellectual Property, nor is the Borrower aware of any valid basis for any such
claim. The use of Intellectual Property by the Borrower does not materially
infringe on the rights of any Person.

6.15

Tax Matters. The Borrower has filed, has caused to be filed or has been included
in all Federal, state and other tax returns that are required to be filed and
has paid all taxes shown thereon to be due, together with applicable interest
and penalties, and all other taxes, fees or other charges imposed on it or any
of its property by any Governmental Authority; no tax Lien has been filed, and,
to the knowledge of the Borrower, no claim is being asserted, with respect to
any such tax, fee or other charge. The Borrower is not party to any tax sharing
agreement.

6.16

Brokers’ Fees.  The Borrower has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Note.

6.17

Other Representations.  Each of the representations and warranties of the
Company (together with any related Schedule of Exceptions thereto) made in the
Purchase Agreement and the Security Agreement is hereby incorporated herein by
reference (as though fully restated herein) and is hereby made to, and in favor
of, each Purchaser.

7.

Affirmative Covenants. Until all amounts outstanding in this Note have been paid
in full, in addition to the other covenants of the Company set forth above, the
Borrower shall:

7.1

Maintenance of Existence. (a) Preserve, renew and maintain in full force and
effect its corporate or organizational existence and (b) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

7.2

Compliance. Comply with (a) all of the terms and provisions of its
organizational documents; (b) its obligations under its material contracts and
agreements, including this Note, the Purchase Agreement and the Security
Agreement; and (c) all Laws and Orders applicable to it and its business, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

7.3

Payment Obligations. Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, and reserves
in conformity with GAAP with respect thereto have been provided on its books.

7.4

Notice of Events of Default. As soon as possible and in any event within two (2)
Business Days after it becomes aware that a Default or an Event of Default has
occurred, notify the Noteholder in writing of the nature and extent of such
Default or Event of Default and the action, if any, it has taken or proposes to
take with respect to such Default or Event of Default.








--------------------------------------------------------------------------------










7.5

Further Assurances. Upon the request of the Noteholder, promptly execute and
deliver such further instruments and do or cause to be done such further acts as
may be necessary or advisable to carry out the intent and purposes of this Note
and the Security Agreement.

8.

Negative Covenants. Until all amounts outstanding under this Note have been paid
in full, in addition to the other covenants set forth above, the Borrower shall
not:

8.1

Indebtedness. Incur, create or assume any Debt, other than Permitted Debt.

8.2

Liens. Incur, create, assume or suffer to exist any Lien on any of its property
or assets, whether now owned or hereinafter acquired except for (a) Liens for
taxes not yet due or which are being contested in good faith by appropriate
proceedings;  (b) non-consensual Liens arising by operation of law, arising in
the ordinary course of business, and for amounts which are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings; and (c) Liens created pursuant to the Security
Agreement.

8.3

Compliance With Anti-Terrorism Regulations

(a)

 (i) Violate any Anti-Terrorism Laws, (ii) engage in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of prohibited offenses designated
by the Organization for Economic Co-operation and Development's Financial Action
Task Force on Money Laundering or (iii) knowingly permit any of its Affiliates
to violate these laws or engage in these actions.

(b)

 Use, directly or indirectly, the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, (x) to fund any activities or business of or with any Person,
or in any country or territory, that, is, or whose government is, the subject of
Sanctions at the time of such funding, or (y) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise).

(c)

(i) Deal in, or otherwise engage in any transaction related to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law, (ii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempt to violate, any of the prohibitions
set forth in any Anti-Terrorism Law or (iii) knowingly permit any of its
Affiliates to do any of the foregoing.  

9.

Events of Default. The occurrence and continuance of any of the following shall
constitute an Event of Default hereunder:

9.1

Failure to Pay. The Borrower fails to pay (a) any principal amount of the Loan
when due or (b) interest or any other amount when due and such failure continues
for five (5) days after written notice to the Borrower.

9.2

Continued Service. It shall be deemed to be an Event of Default if (i) Michael
Feinsod is no longer serving as the Company’s Chairman of the Board or (ii) if
Michael Feinsod engages in any business that could be deemed to be in
competition with the Company; provided that, Mr. Feinsod shall be permitted to
be a passive investor in companies engaged in the cannabis industry provided
that he has no greater than a 20% equity interest in such ventures and is not
employed by or acting as an officer or director of such entity and such passive
activities shall not constitute an Event of Default under Section 9.2 (ii) of
this Note.

9.3

Breach of Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower to the Noteholder herein, the Purchase Agreement or
in the Security Agreement is incorrect in any material respect on the date as of
which such representation or warranty was made or deemed made.

9.4

Breach of Covenants. The Borrower fails to observe or perform (a) any covenant,
condition or agreement contained in Section 7 or 8 of this Note or (b) any other
material covenant, obligation, condition or agreement contained in this Note,
the Purchase Agreement or the Security Agreement and such failure continues for
ten (10) days after written notice to the Borrower.

9.5

Cross-Defaults. The Borrower fails to pay when due any of its Debt (other than
Debt arising under this Note but including any failure to pay under any of the
other Notes) or any interest or premium thereon when due (whether by scheduled
maturity, acceleration, demand or otherwise) and such failure continues after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Debt.








--------------------------------------------------------------------------------










9.6

Bankruptcy.  

(a)

the Borrower commences any case, proceeding or other action (i) under any
existing or future Law relating to bankruptcy, insolvency, reorganization or
other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the
Borrower makes a general assignment for the benefit of its creditors;

(b)

there is commenced against the Borrower any case, proceeding or other action of
a nature referred to in Section 9.6(a) above which (i) results in the entry of
an order for relief or any such adjudication or appointment or (ii) remains
undismissed, undischarged or unbonded for a period of sixty (60) days;

(c)

there is commenced against the Borrower any case, proceeding or other action
seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within sixty (60) days from the entry thereof;

(d)

the Borrower takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in Section 9.6(a),
Section 9.6 (b) or Section 9.6 (c), above; or

(e)

the Borrower is generally not, or shall be unable to, or admits in writing its
inability to, pay its debts as they become due.

10.

Remedies. Upon the occurrence of any Event of Default and at any time thereafter
during the continuance of such Event of Default, the Noteholder may at its
option, by written notice to the Borrower (a) terminate its commitment to make
any Advances hereunder; (b) declare the entire principal amount of this Note,
together with all accrued interest thereon and all other amounts payable
hereunder, immediately due and payable; and/or (c) exercise any or all of its
rights, powers or remedies under [the Security Agreement or applicable Law;
provided, however that, if an Event of Default described in Section 9.6 shall
occur, the principal of and accrued interest on the Loan shall become
immediately due and payable without any notice, declaration or other act on the
part of the Noteholder.

11.

Miscellaneous.

11.1

Notices.  

(a)

All notices, requests or other communications required or permitted to be
delivered hereunder shall be delivered in writing, in each case to the address
specified below or to such other address as such Party may from time to time
specify in writing in compliance with this provision:




(i)

If to the Borrower:

General Cannabis Corporation.

6565 East Evans Ave.

Denver, CO 80224

Corporate Phone:  303-759-1300

Attention:  Robert Frichtel

with a copy (which shall not constitute notice) to:

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006 

Telephone: (212) 930-9700

Facsimile:   (212) 930-9725

Attention:  Arthur Marcus, Esq

Email:

amarcus@srff.com

(ii)

If to the Noteholder:

[ADDRESS]

Attn: [NAME OF CONTACT]

Telephone: [NUMBER], Facsimile: [NUMBER]

E-mail: [ADDRESS]




with a copy (which shall not constitute notice) to:








--------------------------------------------------------------------------------










(b)

Notices if (i) mailed by certified or registered mail or sent by hand or
overnight courier service shall be deemed to have been given when received; (ii)
sent by facsimile during the recipient's normal business hours shall be deemed
to have been given when sent (and if sent after normal business hours shall be
deemed to have been given at the opening of the recipient's business on the next
business day); and (iii) sent by e-mail shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment).

11.2

Expenses. Each of the Parties shall be responsible for their respective expenses
and costs incurred in connection with the negotiation, documentation and
execution of this Note and the Security Agreement, and all other documents
contemplated herein and therein; provided, however, at the time of issuance and
funding of this Note, the Company shall pay the fees and expenses of the counsel
to the Noteholder and the other Noteholders, as a group, in an amount not to
exceed [$8,000].

11.3

Governing Law. This Note and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Note, the Security Agreement and the transactions contemplated
hereby and thereby shall be governed by the laws of the State of Colorado.

11.4

Submission to Jurisdiction

(a)

The Borrower hereby irrevocably and unconditionally (i) agrees that any legal
action, suit or proceeding arising out of or relating to this Note or the
Security Agreement may be brought in the courts of the State of Colorado or of
the United States of America for the District of Colorado and (ii) submits to
the exclusive jurisdiction of any such court in any such action, suit or
proceeding. Final judgment against the Borrower in any action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment.

(b)

Nothing in this Section 11.4 shall affect the right of the Noteholder to (i)
commence legal proceedings or otherwise sue the Borrower in any other court
having jurisdiction over the Borrower or (ii) serve process upon the Borrower in
any manner authorized by the laws of any such jurisdiction.

11.5

Venue. The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Note or the Security Agreement in any court referred to in
Section 11.4 and the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

11.6

Waiver of Jury Trial. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE, THE SECURITY
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY.

11.7

Counterparts; Integration; Effectiveness. This Note, the Security Agreement and
any amendments, waivers, consents or supplements hereto and thereto may be
executed in counterparts, each of which shall constitute an original, but all
taken together shall constitute a single contract. This Note and the Security
Agreement constitutes the entire contract between the Parties with respect to
the subject matter hereof and supersede all previous agreements and
understandings, oral or written, with respect thereto. Delivery of an executed
counterpart of a signature page to this Note or the Security Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Note or the Security
Agreement, as applicable.

11.8

Successors and Assigns. This Note may be assigned or transferred by the
Noteholder to any Person. The Borrower may not assign or transfer this Note or
any of its rights hereunder without the prior written consent of the Noteholder.
This Note shall inure to the benefit of, and be binding upon, the Parties and
their permitted assigns.

11.9

Waiver of Notice. The Borrower hereby waives demand for payment, presentment for
payment, protest, notice of payment, notice of dishonor, notice of nonpayment,
notice of acceleration of maturity and diligence in taking any action to collect
sums owing hereunder.

11.10

USA PATRIOT Act. The Noteholder hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify, and
record information that identifies the Borrower, which information includes the
name of the Borrower and other information that will allow the Noteholder to
identify the Borrower in accordance with the US PATRIOT Act, and the Borrower
agrees to provide such information from time to time to the Noteholder.

11.11

Interpretation. For purposes of this Note (a) the words “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Note as a whole. The
definitions given for any defined terms in this Note shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Exhibits and








--------------------------------------------------------------------------------







Sections mean the Exhibits and Sections of this Note; (y) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof; and (z) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. This Note shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

11.12

Amendments and Waivers. No term of this Note may be waived, modified or amended
except by an instrument in writing signed by both of the parties hereto. Any
waiver of the terms hereof shall be effective only in the specific instance and
for the specific purpose given.

11.13

Headings. The headings of the various Sections and subsections herein are for
reference only and shall not define, modify, expand or limit any of the terms or
provisions hereof.

11.14

No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Noteholder, of any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

11.15

Electronic Execution. The words “execution,” “signed,” “signature,” and words of
similar import in the Note shall be deemed to include electronic or digital
signatures or the keeping of records in electronic form, each of which shall be
of the same effect, validity and enforceability as manually executed signatures
or a paper-based recordkeeping system, as the case may be, to the extent and as
provided for under applicable law, including the Electronic Signatures in Global
and National Commerce Act of 2000 (15 USC § 7001 et seq.), the Electronic
Signatures and Records Act of 1999 (N.Y. State Tech. Law §§ 301-309), or any
other similar state laws based on the Uniform Electronic Transactions Act.

11.16

Severability. If any term or provision of this Note or the Security Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Note or the Security Agreement or invalidate or render unenforceable such
term or provision in any other jurisdiction. Upon such determination that any
term or other provision is invalid, illegal or unenforceable, the parties hereto
shall negotiate in good faith to modify this Note so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.










[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Borrower has executed this Secured Promissory Note as of
September 21, 2016.




 

GENERAL CANNABIS CORPORATION:

 

 

 

By::

 

 

 

Name:

 

 

Title:







By its acceptance of this Note, the Noteholder acknowledges and agrees to be
bound by the provisions of this Agreement

 

 

NOTE HOLDER


